Citation Nr: 1537797	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees.

2.  Entitlement to service connection for tinnitus, including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967 and from June 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The issues above were remanded by the Board in September 2014 for further development.

An RO hearing was held at the RO in Providence, Rhode Island, in May 2013.  A Central Office Board hearing was held in July 2014 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for gastroesophageal reflux disease and sinusitis have been raised by the record in a June 12, 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ/Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus were incurred in service, or alternatively, are caused or aggravated by medications prescribed to treat his service-connected osteoarthritis of the bilateral knees.  See June 2015 Appellate Brief.  An October 2009 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to service, but indicated that they may be due, at least in part, to "medication and treatment received."  In September 2014, the Board remanded these claims to obtain a VA addendum medical opinion addressing whether the Veteran's prolonged use of pain medication for his service-connected bilateral knee condition either caused or aggravated his bilateral hearing loss or tinnitus.  An addendum opinion was provided in December 2014; however, the examiner did not offer the opinions as requested.  The Board notes the December 2014 VA examiner's statement that pain medication has a byproduct of head noises, which may exacerbate tinnitus; however, the examiner did not provide an opinion that in this case, the Veteran's tinnitus was aggravated by his use of pain medication.  Additionally, the examiner did not address whether this medication caused or aggravated the Veteran's bilateral hearing loss.  Thus, a remand is again in order to obtain a new addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.   Return the December 2014 addendum opinion and the October 2009 VA examination report to the examiner who provided the opinions (or another examiner if unavailable) for a second addendum opinion.  After a review of the claims file, the examiner is asked to address the following:

(a)  Whether it is at least as likely as not that longstanding use of pain medications prescribed to treat the Veteran's service-connected osteoarthritis of the bilateral knees (i) caused or (ii) aggravated (permanently worsened) his bilateral hearing loss.  
(b) Whether it is at least as likely as not that the longstanding use of pain medications prescribed to treat the Veteran's service-connected osteoarthritis of the bilateral knees (i) caused or (ii) aggravated (permanently worsened) his tinnitus.  

(c)  Whether it is at least as likely as not that the Veteran's bilateral hearing loss (i) caused or (ii) aggravated (permanently worsened) his tinnitus.  

For either disability, if aggravation is shown, the examiner should quantify the degree of aggravation due to the medications, if possible.  A complete rationale must be provided for any opinion expressed.

2.  After the above development has been completed, readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







